908 F.2d 973
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rosalind MERRIWEATHER, Plaintiff-Appellant,v.INTERNATIONAL BUSINESS MACHINES, Defendant-Appellee.
Nos. 89-2023, 90-1308.
United States Court of Appeals, Sixth Circuit.
July 18, 1990.

Before MERRITT, Chief Circuit Judge, NATHANIEL R. JONES, Circuit Judge, and JOHN W. PECK, Senior Circuit Judge.
PER CURIAM.


1
On May 10, 1988, Rosalind Merriweather commenced a lawsuit ("Merriweather I ") (Case No. 89-2023) against International Business Machines ("IBM") alleging race discrimination in violation of Michigan's Elliot-Larsen Act, MCLA Sec. 37.2202(1)(a), intentional infliction of emotional distress and failure to pay commissions.  IBM removed the action to the United States District Court for the Eastern District of Michigan on grounds of diversity of citizenship.


2
On February 15, 1989, IBM moved for summary judgment.  On the same date, Merriweather moved for leave to file a first amended complaint in which she sought to add a wrongful discharge/breach of implied contract claim.  The district court denied Merriweather's motion to amend while granting summary judgment to IBM.  In addition to appealing Merriweather I to this court, Merriweather instituted a separate action ("Merriweather II ") (Case No. 90-1308) in Michigan state court alleging wrongful discharge against IBM and claims of intentional interference with a contract against IBM employees Eugene Kennedy and Hugh Jefferson Ray.  Although Kennedy and Ray were residents of the same state as the plaintiff, IBM removed the case to federal district court on grounds of diversity, asserting that Kennedy and Ray had been fraudulently joined as defendants.  The district court agreed and refused to remand the case to state court.  The district court granted summary judgment in favor of Kennedy and Ray, and held that Merriweather was collaterally estopped from asserting a wrongful discharge claim against IBM in light of the court's grant of summary judgment for IBM in Merriweather I.    The appeals of Merriweather I and Merriweather II have been consolidated.


3
After careful consideration of the record, the briefs submitted, and the arguments of counsel, we find no error in the orders of the district judge.


4
Accordingly, we hereby AFFIRM based on the reasoning set forth in the district court's orders entered on May 10, 1989, September 22, 1989, and February 12, 1990.